Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 10-14-2021 has been entered.  Claims 1, 11, and 15 were amended.  Claims 1-15 are pending and examined in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/70151106 to Steunenberg in view of US 2018/0304483 to Lev.

In re Claim 1, Steunenberg teaches a razor, comprising: 
a handle (see Fig. 20, #180);
a motor disposed in the handle (see Fig. 20, #181 and Para. 0084) and configured to be installed in the handle and to generate rotational power (see Para. 0084 teaching a motor #181); 

a cartridge (see Fig. 22, #184) including a blade housing on which one or more blades are seated (see  Fig. 22, #190/190/190); and
an eccentric cam receptacle (the receiving portion of #188 in which disc #187 is received – see annotated Fig. 22, below; see also Para. 0085 teaching: The rotary motion of the disc 187 is converted into two opposite reciprocating motions of the push rods 188 extending at the location of the pivot axis, i.e. in the transverse direction --Y-direction--.  In order to achieve that motion, the ends of the push rods 188 are pushed against the oval cam surface of the disc 187) formed on one surface of the cartridge so as to be in contact with the rotating shaft assembly (see Para. 0085 teaching the rotary shaft with a disk #187 that contacts the drive converter unit – see also Para. 0022) to cause the blade housing to perform a linear movement in response to rotation of the rotating shaft assembly (see Para. 0086-0087, teaching disk #187 causing he cutting blades to move),
 wherein the cartridge is coupled to the handle such that the cartridge is pivot able about a pivot axis perpendicular to a rotational axis of the rotating shaft assembly (#184 is connected to the handle by #185 and is allowed pivot about a pivot axis perpendicular the rotational axis of #186 – see Figs. 20-22 and Para. 0084), wherein the pivot axis passes through the rotating shaft assembly (see annotated Fig. 22, below and Para. 0084). 



However, Lev teaches that it is known in the art of razors, to provide a rotating shaft assembly (see Fig. 1B, #24/18) that is configured to press the eccentric cam receptacle (see Fig. 2B, spring #29 presses joint#25 into seat #55), during rotation of the rotating shaft assembly, toward a shaving direction of the razor in which the one or more blades cut hair (see Fig. 2B). 

In the same field of invention, actuating razor blades, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the rotating shaft assembly of Steunenberg and the receptacle on the end of the cartridge, with the rotating shaft assembly including the joint #25 and receptacle #55 of Lev.  Doing so is the substitution of one know blade actuating system for another known blade actuating system to move the blades (see MPEP 2143, I, B).  Doing so would provide for a shaving apparatus which facilitates bi-directional shaving while being displaced unidirectionally, thereby alleviating the need for complicated arrangements of razor blades or for the alteration of the positioning of the grip by the hand which is holding the handle of the razor (see Lev, Para. 0010 and 0011). 


    PNG
    media_image1.png
    780
    764
    media_image1.png
    Greyscale

In re Claim 2, Steunenberg in view of Lev, for the reasons above in re Claim 1, teaches further comprising a cartridge housing (in Steunenberg, #184 is considered a cartridge housing, under the broadest reasonable interpretation – see Fig. 22).

In re Claim 5, Steunenberg in view of Lev, for the reasons above in re Claim 1, teaches wherein the rotating shaft assembly comprises: an eccentric cam head see Lev, Fig. 2c #25) having ate least a partially curved outer surface (see Lev, Fig. 2C, #25/27).

In re Claim 6, Steunenberg in view of Lev, for the reasons above in re Claim 1, teaches further comprising a hinge assembly (see Par.  Steunenberg, Figs. 20-22, #185/185) configured to:
couple the cartridge housing (see Fig. 22, #184) to the handle; and 
provide the pivot axis for the cartridge to pivot (see Steunenberg Para. 0084-85).

In re Claim 15, Steunenberg teaches a razor, comprising: 
a handle (see Fig. 20, #180); 
a motor disposed in the handle (see Fig. 20, #181);
 a cartridge (see Fig. 22, #184) including a blade housing (structure which houses blades #190) on which one or more blades (#190 – see Fig. 22) are seated; 
an eccentric cam receptical (see Para. 0085 teaching: The rotary motion of the disc 187 is converted into two opposite reciprocating motions of the push rods 188 extending at the location of the pivot axis, i.e. in the transverse direction --Y-direction--.  In order to achieve that motion, the ends of the push rods 188 are pushed against the oval cam surface of the disc 187) formed on one surface of the cartridge (see Figs. 20-22); and
a rotating shaft assembly configured (see Fig. 22, #186) configured to transmit a power generated by the motor to the eccentric cam receptacle, causing the eccentric cam receptacle to move such that the blade housing performs a linear movement,
wherein the cartridge is pivotally coupled to the handle about a pivot axis parallel to a longitudinal direction of one or more blades (#184 is connected to the handle by 

Steunenberg does not teach wherein the rotating shaft assembly is configured to press the eccentric cam receptacle, during rotation of the rotating shaft assembly, toward a shaving direction of the razor in which the one or more blades cut hair. 

However, Lev teaches that it is known in the art of razors, to provide a rotating shaft assembly (see Fig. 1B, #24/18) that is configured to press the eccentric cam receptacle (see Fig. 2B, spring #29 presses joint#25 into seat #55), during rotation of the rotating shaft assembly, toward a shaving direction of the razor in which the one or more blades cut hair (see Fig. 2B). 

In the same field of invention, actuating razor blades, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the rotating shaft assembly of Steunenberg and the receptacle on the end of the cartridge, with the rotating shaft assembly including the joint #25 and receptacle #55 of Lev.  Doing so is the substitution of one know blade actuating system for another known blade actuating system to move the blades (see MPEP 2143, I, B).  Doing so would provide for a shaving apparatus which facilitates bi-directional shaving while being displaced unidirectionally, thereby alleviating the need for complicated arrangements of razor 

In re Claim 3, modified Steunenberg does not teach a rail at each side of the cartridge housing (see LEV, Fig. 3A, #44); and a slider bar at each corresponding side of the blade housing (see LEV, Fig 3A, #46), wherein the cartridge housing guides the linear movement of the blade housing as the slide bars move along the rails (#46 moves within #46 in Fig. 3A).
 
In the same field of invention, moving razor blades, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the construction of LEV in Fig. 3A to mount the cartridge to the housing in order to move the cartridge relative to the housing.  Doing so is the substitution of one known construction for another known construction of a movable cartridge to achieve the results of allowing the cartridge to move (see MPEP 2143, I, B).  Doing so allows the blades to move along one dimension (see LEV, Para. 0075). 

In re Claim 4, modified Steunenberg in view of LEV, for the reasons above in re Claim 3 teaches wherein one end of each slide bar has a chamfer shape for reducing an area of contact with a corresponding rail. (See annotated Fig. 3A below).

    PNG
    media_image2.png
    800
    876
    media_image2.png
    Greyscale

In re Claim 11, modified Steunenberg does not teach wherein the drive converter comprises:  4Attorney Docket No. 2255-30 14an upper receiving section and a lower receiving section which protrude toward a rear of the blade housing, and wherein the upper receiving section and the lower receiving section are parallel and spaced apart by a predetermined distance.

However, LEV teaches a drive receiving unit includes: 
 4Attorney Docket No. 2255-30 14an upper receiving section and a lower receiving section (see annotated Fig. 2B, below) which protrude toward a rear of the blade housing(see LEV Fig. 2B), and wherein the upper receiving section and the lower receiving section are parallel and spaced apart by a predetermined distance (see annotated Fig. 2B, with the illustrated double arrow indicating this distance).


    PNG
    media_image3.png
    563
    853
    media_image3.png
    Greyscale

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective fling date to replace the drive transmission unit and the drive receiving unit of modified Park with the structure illustrated in LEV.  Doing so is the substitution of one known cartridge blade driving structure for another known cartridge blade driving structure to achieve the result of moving the blades within the cartridge (see MPEP 2143, I, B).  Doing so allows the user to have a drive mechanism configured from rotary to linear movement (see LEV, Para. 0019-24) that allows continuous rotational movement (see Para. 0066).  In other words, the flexible drive shaft allows tilting with respect to the housing (see Para. 0018). 
	
In re Claim 12, modified Steunenberg in view of LEV, for the reasons above in re Claim 11 teaches wherein the upper receiving section and the lower receiving section define a space (see annotated Fig., 2B, above) there between in which the rotating shaft assembly is inserted (see Fig. 2b, showing joint #25 in seat #55).

In re Claim 13, modified Steunenberg in view of LEV, for the reasons above in re Claim 11 teaches wherein the rotating shaft assembly is further configured to apply a force to the upper receiving section or the lower receiving section as it is rotated, causing the blade housing to perform the linear movement (see LEV Figs. 2b, and Para. 0019-24, the rotation of the rotating shaft assembly if LEV applies forces to the upper and lower sections which cause the linear movement of the blades). 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070151106 to Steunenberg in view of US 2018/0304483 to Lev, and further in view of US 4,970,784 to Althaus. 

In re Claim 7, modified Steunenberg, does not teach wherein the hinge assembly comprises: an elastic portion configured to restore the cartridge to an initial state when the cartridge is pivoted about the pivot axis.

However, Althaus teaches a hinge assembly (see Figs. 4-5) comprising an elastic portion (see Figs. 4-5, #25) configured to restore the cartridge to an initial state when the cartridge is pivoted about the pivot axis.

In the same field of invention, razor blade cartridges, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the spring of Althaus to the device of Steunenberg.  Doing so would provide an optimum shaving 

In re Claim 8, modified Steunenberg in view of Althaus, for the reasons above in re Claim 7, teaches wherein the elastic portion has elasticity (the spring #25 of Althaus has elasticity), and is configured to be in contact with a rear of the cartridge housing (see Fig. 6 of Althaus).

In re Claim 9, modified Steunenberg in view of Althaus, for the reasons above in re Claim 7, teaches wherein the cartridge connector has both sides formed respectively with bosses (see Althaus Fig. 4, #23/#23) which protrude and are capable of engaging with boss grooves (structure that receives pivot pins #23 in Althaus –see Fig. 6) formed in the guide member.

 In re Claim 10, modified Steunenberg in view of Althaus, for the reasons above in re Claim 7, teaches wherein the pivot axis is aligned with the basses engaged with the boss grooves (see Althaus, Col 4, ll. 44-58, teaching pivot axis S aligned with pivot pins)3

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070151106 to Steunenberg in view of US 2018/0304483 to Coresh, and further in view of US 2016/0075040 to Nordstrom.



However, Steunenberg does not teach the angle as of 30 to 60 degrees. Nordstrom does teaches that it is old and well known to adjust the angle of the blade depending on the aggressiveness of the razor (see Nordstrom para. 0009).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide an initial skin contact face angle of any reasonable angle, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Steunenberg teaches the device having an angle relative to the axis of the drive which is aligned with the handle, see Fig 20).  Such an orientation provides the razors at an angle relative to the user’s skin.  It would have been obvious to adjust the angle of the cartridge to adjust the angle of the razor blades depending on how aggressive you wanted the safety razor (see Nordstrom, Para. 0009).

Response to Arguments
Applicant’s amendments have overcome the previous Specification objection and 35 USC 112(b) rejection.
Applicant argues Steunenberg does not teach “wherein the rotating shaft assembly is configured to press the eccentric cam receptacle, during rotation of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724